Citation Nr: 1429999	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 2, 1991; in excess of 50 percent for the period from August 2, 1991, to January 25, 2000; and in excess of 70 percent from January 26, 2000, to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 12, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to November 1971. 

This matter initially came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded a total rating based on individual unemployability due to service-connected disability, effective April 12, 2007.  The appellant appealed the effective date assigned by the RO, arguing that he was entitled to an effective date in 1990, corresponding to the date of receipt of his original claim.  

In July 2011, the Board remanded the matter for additional evidentiary development.  At that time, the Board characterized the issue on appeal as entitlement to an effective date earlier than April 12, 2007, for the grant of TDIU.  

As set forth in more detail below, however, an in depth review of the record indicates that the issue on appeal requires recharacterization.  The record shows that, in an April 1991 rating decision, the Pittsburgh RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective March 8, 1990.  The appellant duly appealed the initial rating assigned, arguing that a higher rating was warranted because, inter alia, his PTSD prevented him from maintaining substantially gainful employment.  See e.g. January 1992 VA Form 9, Appeal to Board.  

In August 1992, the Board remanded the matter of entitlement to a rating in excess of 30 percent for PTSD to the RO for additional evidentiary development and due process considerations, to include consideration of the issue of entitlement to a total rating based on individual unemployability.  

While the matter was in remand status, in a February 1994 rating decision, the RO increased the rating for the appellant's PTSD to 50 percent, effective August 2, 1991, and denied entitlement to TDIU.  In an April 1994 letter, the RO notified the appellant that its decision "GRANTS ALL BENEFITS SOUGHT ON APPEAL."  

The Board finds, however, that the February 1994 rating decision awarding an increase from 30 to 50 percent for PTSD did not fully resolve the claim on appeal to the Board, as the appellant was not awarded the maximum schedular rating for PTSD, nor did he indicate that he wished to withdraw his appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Indeed, in the ensuing years, the appellant continued to seek a higher rating for PTSD, arguing, inter alia, that he was unable to maintain substantially gainful employment on a consistent basis.  The record shows that, in an August 2000 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective January 26, 2000.  Additionally, as noted above, in a September 2007 rating decision, the RO granted TDIU, effective April 12, 2007.

Given the pending appeal described above and the subsequent procedural history, the Board finds that the issue now on appeal is more appropriately characterized as set forth on the cover page.  Given the RO's actions over the course of the appeal, complete adjudication of the appellant's claim now requires analyses during discrete time periods, including consideration of the appellant's entitlement to TDIU prior to April 12, 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary.

First, during the course of the appeal, the appellant has reported seeking regular treatment for his service-connected PTSD at the Butler VA Medical Center.  The record currently contains clinical records from that facility for the period from January 1990 to May 1993; September 1998 to July 2005; and April 2006 to June 2007.  Otherwise, the records appear to be incomplete.  Given the issue on appeal, the AOJ should undertake the necessary efforts to obtain complete records corresponding to the appellant's treatment for PTSD to ensure VA has met its duty to assist.  38 C.F.R. § 3.159(c)(2) (2013).  

The Board further notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist may include obtaining a retrospective medical evaluation if there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  Thus, after obtaining the records discussed above, the AOJ should consider on remand whether a retrospective medical evaluation is necessary.  

Finally, the Board notes that during the pendency of this appeal, VA's Rating Schedule was amended with regard to evaluating mental disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (now codified at 38 C.F.R. § 4.130).  Under these circumstances, VA should apply the version of the criteria which is more favorable to the appellant, subject to the effective date limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  Given the Board's recharacterization of the issue on appeal, the AOJ has not yet had the opportunity to consider both versions of the applicable criteria in rating the appellant's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that complete records corresponding to the appellant's treatment for PTSD at the Butler VAMC for the period from January 1990 to the present are secured and associated with the record.  

2.  After the above development has been completed, the AOJ should review the record to determine whether any additional evidentiary development is necessary, including a retrospective medical evaluation.  

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  The AOJ should document its consideration of both the old and amended rating criteria for evaluating mental disorders.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case, which includes citations to regulations governing aTDIU as well as the old and amended rating criteria for evaluating mental disorders.  The appellant and his representative should be provided with the appropriate opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



